Exhibit 10.1

 

Execution Version

 

COOPERATION AGREEMENT

 

This COOPERATION AGREEMENT (this “Agreement”) dated as of June 1, 2016, is made
and entered into by Boingo Wireless, Inc., a Delaware corporation (“Boingo” or
the “Company”), each of Ides Capital Management LP, Ides Capital Opportunities
Fund, LP, Ides Capital Advisors LLC, Ides Capital Partners LP, Ides Capital GP
LLC, Dianne McKeever, Robert Longnecker (collectively, the “Ides Investors”) and
each of Legion Partners, L.P. I, Legion Partners, L.P. II, Legion Partners, LLC,
Legion Partners Asset Management, LLC, Legion Partners Holdings, LLC,
Christopher S. Kiper, Bradley S. Vizi and Raymond White (collectively, the
“Legion Investors”) (each of the Company, the Ides Investors, and the Legion
Investors, a “Party” to this Agreement, and collectively, the “Parties”).

 

WHEREAS, one of the Ides Investors submitted a solicitation notice on March 17,
2016 (the “Stockholder Nomination”), providing notice of such Investor’s
intention to nominate Karen Finerman and Bradley Stewart as nominees for
election to the Company’s Board of Directors (the “Board”) at the Annual Meeting
of Stockholders to be held on June 9, 2016 (the “2016 Annual Meeting”);

 

WHEREAS, the Company and the Ides Investors each filed respective definitive
proxy statements with the SEC and furnished such respective definitive proxy
statements, proxy cards and related proxy materials to the Company’s
stockholders as of April 13, 2016 (the “Record Date”) and have solicited proxies
for the 2016 Annual Meeting with respect to their respective director nominees
(the “Proxy Contest”);

 

WHEREAS, the Ides Investors are deemed to beneficially own that number of shares
of the Common Stock as of the Record Date and as of the date of this Agreement,
respectively, as set forth on Exhibit A hereto;

 

WHEREAS, the Legion Investors are deemed to beneficially own that number of
shares of the Common Stock as of the Record Date and as of the date of this
Agreement, respectively, as set forth on Exhibit B hereto;

 

WHEREAS, each of the Ides Investors and the Legion Investors have independently
engaged in discussions with the Company regarding the composition of the Board
and the Company’s business, financial performance, and strategic plans;

 

WHEREAS, (i) the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) has reviewed and approved the qualifications of David
Cutrer (the “Investor Appointee”) and Maury Austin and Kathy Misunas (together
with the Investor Appointee, the “New Independent Directors”) to serve as
members of the Board based on the information submitted by the New Independent
Directors and (ii) the Board has determined that each New Independent Director
is “independent” under the rules and regulations of the SEC and as defined by
the listing standards of The NASDAQ Stock Market (“NASDAQ”);

 

WHEREAS, the Company and the Ides Investors believe that the best interests of
the Company and its stockholders would be served at this time by, among other
things, agreeing to settle the Proxy Contest; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company and each of the Ides Investors and the Legion Investors
believe that the best interests of the Company and its stockholders would be
served at this time by appointing each of the New Independent Directors to the
Board in the classes and for the terms as set forth below and agreeing to the
other covenants and agreements contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.             Board Matters; Board Appointments.

 

(a)           Board Matters.

 

(i)            The Company agrees that immediately following execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions (A) to cause the Board to increase the size of its membership
by two; (B) to appoint Maury Austin as a Class III director with a term expiring
at the Company’s 2017 Annual Meeting of Stockholders (the “2017 Annual Meeting”)
and David Cutrer as a Class I Director with a term expiring at the Company’s
2018 Annual Meeting of Stockholders (the “2018 Annual Meeting”); and (C) (x) to
cause the Board, after giving effect to increasing the size of its membership by
two as set forth above, to increase the size of its membership by one additional
seat (for a total of nine seats) effective immediately following the adjournment
of the Company’s 2016 Annual Meeting of Stockholders (the “2016 Annual
Meeting”); and (y) appoint, with such appointment effective immediately
following the adjournment of the 2016 Annual Meeting, Kathy Misunas as a
Class II Director with a term expiring at the Company’s 2019 Annual Meeting of
Stockholders (the “2019 Annual Meeting”).

 

(ii)           At the 2017 Annual Meeting, the Company agrees to nominate,
recommend, support and solicit proxies for the election of Maury Austin or a
Replacement Director, as the case may be, in the same manner as the Company has
supported its nominees up for election at prior annual meetings of stockholders
at which the election of directors was uncontested.

 

(iii)          The Company agrees that the New Independent Directors shall
receive during their service (A) the same benefits of director and officer
insurance, and any indemnity and exculpation arrangements available generally to
the non-employee directors on the Board, (B) the same compensation for service
as directors as the compensation received by other non-employee directors on the
Board for such service, and (C) such other benefits on the same basis as all
other non-employee directors on the Board, including, without limitation, having
the Company (or legal counsel) prepare and file with the SEC, at the Company’s
expense, any Forms 3, 4 and 5 under Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) that are required to be filed by each
director of the Company.  Notwithstanding the foregoing, the New Independent
Directors will not be eligible following the 2016 Annual Meeting for the annual
equity award granted to continuing directors of the Company but will be eligible
to receive the initial equity award, upon appointment to the Board, provided to
all non-employee directors that join the Board.

 

2

--------------------------------------------------------------------------------


 

(iv)          The Company agrees that until the conclusion of the Standstill
Period (defined below), the Board and all applicable committees of the Board
shall not expand the size of the Board to more than nine directors without the
consent of a majority of the New Independent Directors (including any applicable
Replacement Directors, as the case may be).

 

(b)           Committees of the Board.  The Company agrees that, concurrent with
the New Independent Directors’ appointments to the Board, the New Independent
Directors shall be appointed as members of the standing committees of the Board
as follows: (i) Mr. Austin as a member of the Audit Committee of the Board,
(ii) Ms. Misunas as a member of the Nominating Committee of the Board, and
(iii) Mr. Cutrer as a member of the Compensation Committee of the Board, with
the respective terms of service ending on the earliest of: (x) the date the
applicable New Independent Director resigns or shall have been deemed to resign
pursuant to the terms of this Agreement, (y) the end of the Standstill Period or
(z) the date the applicable New Independent Director fails to qualify as an
“independent” director for the purposes of such committee under the rules and
regulations of the SEC and the listing standards of NASDAQ. Additionally,
concurrent with the appointment of Mr. Cutrer to the Board, the Board shall form
a steering committee of the Board and appoint Mr. Cutrer as a member of such
committee, with his term of service ending on the earlier of: (x) the end of the
Standstill Period or (y) the date he fails to qualify as an “independent”
director under the rules and regulations of the SEC and the listing standards of
NASDAQ.  The Company further agrees that to the extent any new committees or
subcommittees of the Board are formed during the Standstill Period, at least
Messrs. Austin or Cutrer (or Replacement Director, if applicable) shall be
appointed as a member of such new committee or subcommittee, as the case may be,
from its inception, unless either Mr. Austin or Mr. Cutrer (an such Replacement
Director), as applicable, has a conflict of interest or is not independent with
respect to any action or matter that falls within the scope of power and
authority of the Committee.

 

(c)           Board Policies and Procedures.

 

(i)            Each New Independent Director will be required to comply, to the
same extent as all other members of the Board, with all policies, processes,
procedures, codes, rules, standards, and guidelines applicable to members of the
Board, including the Company’s Corporate Governance Guidelines, Code of Business
Conduct and Ethics, and policies on insider trading, stock ownership, public
disclosures and confidentiality, copies of which each New Independent Director
has received prior to the execution of this Agreement and each New Independent
Director will agree, to the same extent as all other members of the Board, to
preserve the confidentiality of Company business and information, including the
discussion of any matters considered in meetings of the Board or Board
committees whether or not the matters relate to material non-public information.

 

(ii)           Each New Independent Director has submitted (A) a fully completed
copy of the Company’s standard director and officer questionnaire and other
reasonable and customary director onboarding documentation required by the
Company of all current directors in connection with the appointment or election
of new Board members (which shall include disclosure of any relationship of any
kind with either the Ides Investors or the Legion Investors) and (B) the
applicable information required for a stockholder’s notice or otherwise pursuant
to Section 2.7(b) of the Company’s Amended and Restated Bylaws, as in effect
(the “Bylaws”).

 

3

--------------------------------------------------------------------------------


 

(d)           Resignation.  The Legion Investors agree that the Investor
Appointee will immediately resign from the Board and any committees on which he
serves (and shall be irrevocably deemed to have automatically so resigned, with
such resignation subject to the Board accepting such resignation) and the
Company’s obligations under this Section 1 shall terminate effective immediately
upon such time as (i) any Legion Investor or any Affiliate (as defined below) or
Associate (as defined below) thereof submits a notice of a nomination of
directors for election to the Board during the Standstill Period or (ii) any
Legion Investor is found by a court of competent jurisdiction to have violated
any of their respective obligations under Section 3 hereof during the Standstill
Period.  In addition, the Company’s obligations under this Section 1 shall
terminate immediately, and the Investor Appointee shall immediately resign from
the Board (and shall be irrevocably deemed to have automatically so resigned
without any further action, with such resignation subject to the Board accepting
such resignation) if the Legion Investors, collectively, cease to beneficially
own at least 3.0% of the then-outstanding Common Stock (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like.  In
furtherance of his obligations to resign as required by this clause (d), the
Investor Appointee has executed (and any Replacement Director, as defined below,
as a condition to his or her appointment as such shall execute) an irrevocable
advance letter of resignation in the form attached hereto as Exhibit C and such
letter of resignation shall be deemed released to the Company in accordance with
this clause (d).  The percentage threshold set forth in this clause (d) shall
not be deemed unsatisfied to the extent a failure to maintain the specified
ownership thresholds is caused by share issuances, stock splits,
reclassifications, combinations or similar actions by the Company that increase
the number of outstanding shares of Common Stock.

 

(e)           Replacement.

 

(i)            If either Messrs. Austin or Cutrer (or any Replacement Director
(as defined below)) is unable to serve as a director for any reason prior to the
expiration of the Standstill Period (as defined below) and (A) in the case of
Mr. Austin, so long as the Ides Investors’ aggregate beneficial ownership of
Common Stock is in excess of 3.0% of the Company’s then issued and outstanding
Common Stock (the “Minimum Ownership Threshold”), the Ides Investors will
identify an individual who (1) is reasonably acceptable to the Board acting in
good faith and consistent with their fiduciary duties, (2) is not an Affiliate
(as defined herein) or Associate (as defined herein) of the Ides Investors or
the Legion Investors (for the avoidance of doubt, the nomination by either the
Ides Investors or Legion Investors of such person to serve on the board of any
company shall not (in and of itself) cause such person to be deemed an Affiliate
or Associate of the Ides Investors or the Legion Investors), (3) has the
relevant financial and business experience to be a director of the Company, and
(4) qualifies as “independent” pursuant to the rules and regulations of the
Securities and Exchange Commission (the “SEC”) and NASDAQ listing standards to
serve as a director of the Company (the “Ides Replacement Director”, and a
“Replacement Director”) and (B) in the case of Mr. Cutrer, so long as the Legion
Investors’ aggregate beneficial ownership of Common Stock is in excess of 3.0%
of the Company’s then issued and outstanding Common Stock (the “Minimum
Ownership Threshold”), the Legion Investors will identify an individual who
(1) is reasonably acceptable to the Board acting in good faith and consistent
with their fiduciary duties, (2) is not an Affiliate (as defined

 

4

--------------------------------------------------------------------------------


 

herein) or Associate (as defined herein) of the Ides Investors or the Legion
Investors (for the avoidance of doubt, the nomination by either the Ides
Investors or Legion Investors of such person to serve on the board of any
company shall not (in and of itself) cause such person to be deemed an Affiliate
or Associate of the Ides Investors or the Legion Investors), (3) has the
relevant financial and business experience to be a director of the Company, and
(4) qualifies as “independent” pursuant to the rules and regulations of the
Securities and Exchange Commission (the “SEC”) and NASDAQ listing standards to
serve as a director of the Company (the “Legion Replacement Director”, and a
“Replacement Director”)..

 

(ii)           The Nominating Committee shall make its determination and
recommendation regarding whether a Replacement Director meets the foregoing
criteria within fifteen business days after such nominee has submitted to the
Company the documentation required by Section 1(c)(ii), during which time
representatives of the Board have conducted customary interview(s) of such
nominee. In the event the Nominating Committee does not accept a person
recommended by (A) the Ides Investors as an Ides Replacement Director, the Ides
Investors shall have the right to recommend additional substitute
person(s) whose appointment shall be subject to the Nominating Committee
recommending such person in accordance with the procedures described in
Section 1(d)(i)(A) and (B) the Legion Investors as a Legion Replacement
Director, the Legion Investors shall have the right to recommend additional
substitute person(s) whose appointment shall be subject to the Nominating
Committee recommending such person in accordance with the procedures described
in Section 1(d)(i)(B).

 

(iii)          Upon the recommendation of a Replacement Director nominee by the
Nominating Committee, the Board shall vote on the appointment of such
Replacement Director to the Board no later than ten business days after the
Nominating Committee recommendation of such Replacement Director; provided,
however, that if the Board does not elect (A) such Ides Replacement Director to
the Board pursuant to this Section 1(d), the Ides Investors shall continue to
follow the procedures of Section 1(d)(i) until a Replacement Director is elected
to the Board and (B) such Legion Replacement Director to the Board pursuant to
this Section 1(d), the Legion Investors shall continue to follow the procedures
of Section 1(d)(i) until a Replacement Director is elected to the Board.

 

(iv)          Upon a Replacement Director’s appointment to the Board, the Board
and all applicable committees of the Board shall take all necessary actions to
appoint such Replacement Director to any applicable committee of the Board of
which the replaced director was a member immediately prior to such director’s
resignation or removal. Until such time as any Replacement Director is appointed
to any applicable committee, Mr. Austin or Mr. Cutrer, as applicable, will serve
as an interim member of such applicable committee, unless he has a conflict of
interest or is not independent with respect to any action or matter that falls
within the scope of power and authority of the Committee.

 

2.             Annual Meeting Matters.

 

(a)           2016 Annual Meeting and 2017 Annual Meeting. Each of the Ides
Investors and the Legion Investors agrees that at the 2016 Annual Meeting and
the 2017 Annual Meeting, and any adjournment or postponement thereof, it will
cause any shares of Common Stock beneficially owned by it and their respective
Affiliates and Associates to be present for

 

5

--------------------------------------------------------------------------------


 

purposes of establishing a quorum and to cause such shares to be voted by proxy
in favor of (i) the election of any person nominated by the Board or the
Nominating Committee for election as a director, (ii) against the election of
any person whose nomination for election to the Board has not been recommended
by the Board, and (iii) otherwise in accordance with the Board’s recommendation
set forth in the Company’s applicable proxy statement, including in favor of any
other matter recommended for stockholder approval by the Board; provided, that
to the extent that the recommendation of Institutional Shareholder Services Inc.
(“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board’s
recommendation with respect to any matter other than the election of directors
to the Board, each of the Ides Investors and the Legion Investors shall have the
right to vote any shares beneficially owned by them in accordance with the
recommendation of ISS or Glass Lewis with respect to such matters; provided,
further that each of the Ides Investors and the Legion Investors may vote their
shares in their discretion with respect to any Opposition Matter.  For purposes
of this Agreement, “Opposition Matter” shall mean any of the following
transactions or events, but only to the extent submitted by the Board to the
Company’s stockholders for approval: the sale or transfer of all or
substantially all of the Company’s assets in one or a series of transactions;
the sale or transfer of a majority of the outstanding shares of Common Stock
(through a merger, stock purchase, or otherwise); any merger, consolidation,
acquisition of control or other business combination; any tender or exchange
offer; any dissolution, liquidation, or reorganization; or any changes in the
Company’s capital structure (other than a stock split), (including the issuance
of more than 20% of the Company’s then outstanding shares of Common Stock), or
other Strategic Transaction.

 

(b)           Withdrawal of Proxy Contest.  Within one business day following
execution of this Agreement and the appointment of Mr. Austin and Mr. Cutrer to
the Board (and in any event prior to the 2016 Annual Meeting), the Ides
Investors hereby irrevocably agree to take all necessary actions:

 

(i)            to withdraw the Stockholder Nomination and any and all related
materials and notices submitted to the Company in connection therewith and in
any solicitation materials concerning the foregoing or otherwise related to the
2016 Annual Meeting and filed by them with the SEC or furnished to stockholders
of the Company and agrees not to take any further action in connection with the
Proxy Contest (other than in connection with such withdrawal or
Section 2(a) hereof);

 

(ii)           to withdraw their demand for a stockholder list, and other
materials and books and records pursuant to Section 220 of the Delaware General
Corporation Law or otherwise, and destroy and certify the destruction of all
materials and summaries or duplicates thereof that have been delivered to the
Ides Investors, their Affiliates and Associates or their respective
representatives on or prior to the date hereof; and

 

(iii)          to (A) immediately cease any and all solicitation efforts in
connection with the 2016 Annual Meeting and (B) not vote, deliver, transfer,
assign or otherwise use any proxies that may have been received by the Ides
Investors or their representatives with respect to the 2016 Annual Meeting (it
being understood and agreed that the Ides Investors are required to vote their
own shares of Common Stock at the 2016 Annual Meeting, subject to the provisions
of this Agreement).

 

6

--------------------------------------------------------------------------------


 

3.             Standstill.

 

(a)           Each of the Ides Investors, solely on behalf of themselves and
their respective Affiliates and Associates, and each of the Legion Investors,
solely on behalf of themselves and their respective Affiliates and Associates,
agrees that, from the date of this Agreement until the expiration of the
Standstill Period, without the prior consent of the majority of the Board
specifically expressed in a written resolution or in accordance with this
Agreement, neither they nor any of their Affiliates or Associates nor any other
persons acting under their control or direction, whether now or hereafter
existing, will, and they will cause each of their Affiliates, Associates and
such other persons under their control, whether now or hereafter existing, not
to, directly or indirectly, alone or in concert with others, in any manner:

 

(i)            propose or publicly announce or otherwise disclose an intent to
propose or enter into or agree to enter into, singly or with any other person,
directly or indirectly, (A) any form of business combination or acquisition or
other transaction relating to a material amount of assets or securities of the
Company or any of its subsidiaries, (B) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or (C) any form of tender or exchange offer for the Common
Stock, whether or not such transaction involves a change of control of the
Company; provided, however, that, for the avoidance of doubt, nothing herein
shall otherwise prohibit any of the Ides Investors or the Legion Investors from
acquiring Common Stock within the limitations set forth in Section 3(a)(iii) of
this Agreement;

 

(ii)           engage in any solicitation of proxies or written consents to vote
any voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

 

(iii)          acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap (other than cash settled swaps) or hedging transactions or
otherwise, any (A) interests in any of the Company’s indebtedness, or (B) shares
of Common Stock (including any rights decoupled from the underlying securities
of the Company) that, following such acquisition, would results in, (x) with
respect to the Ides Investors, together with their Affiliates and Associates,
being or becoming beneficial owners of 5.0% or more of the shares of the then
outstanding shares of Common Stock and, (y) with respect to the Legion
Investors, together with their Affiliates and Associates, becoming beneficial
owners of 10.0% or more of the then outstanding shares of Common Stock.

 

(iv)          seek to advise, encourage or influence any person, including
without limitation ISS or Glass Lewis, with respect to the voting of (or
execution of a written consent in respect of) or disposition of any securities
of the Company or recommendation thereof, other than in a manner consistent with
a recommendation made by the Board,;

 

7

--------------------------------------------------------------------------------


 

(v)           sell, offer or agree to sell directly or indirectly, through swap
or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities held by the Ides Investors or
the Legion Investors to any person or entity not a (A) party to this Agreement,
(B) officer of the Company, or (C) an Affiliate or Associate of the Ides
Investors or the Legion Investors (any person or entity not set forth in clauses
(A)-(C) shall be referred to as a “Third Party”) that would knowingly result in
such Third Party, together with its Affiliates and Associates, owning,
controlling or otherwise having any, beneficial ownership interest representing
in the aggregate in excess of 12% of the shares of Common Stock outstanding at
such time;

 

(vi)          take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, (B) any material
change in the capitalization, stock repurchase programs and practices or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure, (D) seeking to have the Company
waive or make amendments or modifications to the Company’s Amended and Restated
Certificate of Incorporation or Bylaws or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

(vii)         initiate, propose or otherwise “solicit” stockholders of the
Company for the approval of any stockholder proposals (whether pursuant to
Rule 14a-8 under the Exchange Act or otherwise);

 

(viii)        communicate with stockholders of the Company or others pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act;

 

(ix)          engage in any course of conduct with the purpose of causing
stockholders of the Company to vote contrary to the recommendation of the Board
on any matter presented to the Company’s stockholders for their vote at any
meeting of the Company’s stockholders;

 

(x)           publicly act to seek to control or influence the management, the
Board, or policies of the Company or initiate or take any action to obtain
representation on the Board;

 

(xi)          call or seek to call, or request the call of, alone or in concert
with others, any meeting of stockholders, whether or not such a meeting is
permitted by the Company’s Amended and Restated Certificate of Incorporation or
Bylaws;

 

8

--------------------------------------------------------------------------------


 

(xii)         acquire or agree, offer, seek or propose to acquire, or cause to
be acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

 

(xiii)        seek election or appointment to the Board or seek to place a
representative on the Board;

 

(xiv)        seek the removal of any director from the Board;

 

(xv)         deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement (including, without limitation, any proxy)
with respect to the voting of any Common Stock, other than (A) as expressly
required by this Agreement, (B) any revocable proxy given in response to a proxy
solicitation made by the Company, provided that the proxy provides instructions
to vote the shares of Common Stock in accordance with this Agreement, (C) with
respect to the Ides Investors, any such voting trust, arrangement or agreement
solely among any Ides Investors and any of its Affiliates, and, (D), with
respect to the Legion Investors, any such voting trust, arrangement or agreement
solely among any Legion Investors and any of its Affiliates, and in all cases in
accordance with this Agreement;

 

(xvi)        propose, submit, seek, or encourage any person to propose, submit
or seek, nominations in furtherance of a “contested solicitation” for the
election or removal of directors with respect to the Company or seek, encourage
or take any other action with respect to the election or removal of any
directors, provided, however, that nothing in this Agreement shall prevent
either the Ides Investors or the Legion Investors or any of their Affiliates or
Associates from taking actions specifically to identify director candidates in
connection with the 2018 Annual Meeting of stockholders so long as such actions
do not create a public disclosure obligation for any of the Parties hereto and
are not publicly disclosed by either the Ides Investors, the Legion Investors or
any of their Affiliates or Associates, do not otherwise breach any other
provision of this Agreement, including Section 3 hereof, and are undertaken on a
basis reasonably designed to be confidential and in accordance in all material
respects with the Ides Investors’ and the Legion Investors’ normal practices in
the circumstances;

 

(xvii)       form, join or in any other way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than, (A) with respect to the Ides Investors, a “group” that
includes all or some of the entities or persons identified on Exhibit A but does
not include any other entities or persons not identified on Exhibit A, and,
(B) with respect to the Legion Investors, a “group” that includes all or some of
the entities or persons identified on Exhibit B, but does not include any other
entities or persons not identified Exhibit B, as of the date hereof); provided,
however, that nothing herein shall limit the ability of an Affiliate of the Ides
Investors or the Legion Investors to join their respective  “group” following
the execution of this Agreement, so long as any such Affiliate agrees to be
bound by the terms and conditions of this Agreement;

 

(xviii)      take any action that would be deemed, pursuant to this Agreement,
to be Acting in Concert (as defined below) with another person relating to any
action prohibited by this Section 3, including, without limitation, changing or
influencing the control of the Company, or in connection with or as a
participant in any transaction having that purpose or effect

 

9

--------------------------------------------------------------------------------


 

(xix)        demand a copy of the Company’s list of stockholders or its other
books and records, whether pursuant to § 220 of the Delaware General Corporation
Law or otherwise;

 

(xx)         commence, encourage, or support any derivative action in the name
of the Company, or any class action against the Company or any of its officers
or directors in order to, directly or indirectly (a) effect, facilitate,
further, take, or cause to take place any of the actions expressly prohibited by
this Agreement, and (b) effect, facilitate, further, take, or cause to take
place any change in the composition of the Board, the strategic direction of the
Company, the governance or management of the Company, the sale or purchase of
any assets of or by the Company, or the control of the Company; provided,
however, that for the avoidance of doubt the foregoing shall not prevent either
of the Ides Investors or the Legion Investors from (A) bringing litigation to
enforce the provisions of this Agreement or (B) making counterclaims with
respect to any proceeding initiated by, or on behalf of, the Company against an
Investor; provided, further, that the foregoing shall also not prevent the Ides
Investors or the Legion Investors from responding to or complying with a validly
issued legal process that neither the Ides Investors nor the Legion Investors or
any of their Affiliates or Associates, initiated, encouraged, aided or abetted;

 

(xxi)        disclose in a manner that could reasonably be expected to become
public any intent, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

 

(xxii)       enter into any discussions, negotiations, agreements or
understandings with any person or entity with respect to any of the foregoing,
or advise, assist, knowingly encourage or seek to persuade any person or entity
to take any action or make any statement with respect to any of the foregoing,
or otherwise take or cause any action or make any statement inconsistent with
any of the foregoing;

 

(xxiii)      make any request or submit any proposal to amend the terms of this
Section 3 other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xxiv)     take any action challenging the validity or enforceability of any of
the provisions of this Section 3 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or

 

(xxv)      take any action that could reasonably be expected to force the
Company to make any public disclosure with respect to any of the foregoing;

 

10

--------------------------------------------------------------------------------


 

(xxvi)     otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

Notwithstanding the foregoing, nothing in this Section 3 shall prohibit or
restrict either of the Ides Investors or the Legion Investors, as applicable,
from: (A) communicating privately with the Board or any officer or director of
the Company, regarding any matter, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 3, (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the Ides Investors or
the Legion Investors or any of their respective Affiliates or Associates,
provided that a breach by the Ides Investors or the Legion Investors of this
Agreement is not the cause of the applicable requirement, (D) communicating with
their investors in quarterly or annual letters provided such communications are
subject to standard confidentiality obligations, or (E) taking any of the
actions described in this Section 3(a) during a Standstill Exception Period,
provided, that such actions are taken in connection with a Strategic
Transaction.

 

(b)           The provisions of this Section 3 shall not limit in any respect
the actions of any director of the Company in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its stockholders (it being understood and agreed that neither
the Ides Investors nor the Legion Investors or any of their Affiliates or
Associates shall seek to do indirectly through the New Independent Directors
anything that would be prohibited if done by any of the Ides Investors or the
Legion Investors or their Affiliates and Associates). The provisions of this
Section 3 shall also not prevent the Ides Investors or the Legion Investors from
complying with their respective obligations under this Agreement or freely
voting their shares of Common Stock (except as otherwise provided in Sections 2
and 3 hereto).

 

(c)           Each of the Ides Investors and the Legion Investors agree during
the Standstill Period to refrain from taking any actions which could have the
effect of encouraging other stockholders of the Company or any other persons to
engage in actions which, if taken by any of the Ides Investors or the Legion
Investors, would violate this Agreement. In addition, a breach of this Agreement
by an Affiliate or Associate of any of the Ides Investors or the Legion
Investors, if such Affiliate or Associate is not a party hereto, shall be deemed
to occur if such Affiliate or Associate engages in conduct that would constitute
a breach of this Agreement if such Affiliate or Associate was a party hereto to
the same extent as such Ides Investors or Legion Investors.

 

(d)           As used in this Agreement:

 

(i)            For purposes of this Agreement, a person shall be deemed to be
“Acting in Concert” with another person if such persons would be deemed a
“group” under Rule 13d-5(b) of the Exchange Act.

 

(ii)           the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;

 

11

--------------------------------------------------------------------------------


 

(iii)          the terms “beneficial owner” and “beneficial ownership” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act;

 

(iv)          the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature;

 

(v)           the term “Standstill Exception Period” shall mean, as it relates
to a Strategic Transaction, the period commencing on the date of the public
announcement or disclosure of the Strategic Transaction and ending on the
earliest of (a) the date the Strategic Transaction is consummated, (b) the date
the Strategic Transaction is definitively abandoned or rejected, as the case may
be, by the Board or the stockholders of the Company, and (c) the termination of
the otherwise applicable Standstill Period;

 

(vi)          the term “Standstill Period” shall mean the period commencing on
the date of this Agreement and ending thirty (30) calendar days prior to the
expiration of the Company’s advance notice period for the nomination of
directors at the Company’s 2018 Annual Meeting of Stockholders; and

 

(vii)         the term “Strategic Transaction” shall mean any sale or transfer
of all or substantially all of the Company’s assets in one or a series of
transactions; the sale or transfer of a majority of the outstanding shares of
Common Stock (through a merger, consolidation, acquisition of control, share
exchange, stock purchase, tender or exchange offer, including third-party tender
offer, business combination or otherwise); any sale or transfer of any material
business unit or subsidiary; any spin-off or spin-out transaction involving the
Company, its subsidiaries or its business; any dissolution or liquidation; the
issuance of more than 20% of the Company’s then outstanding shares of Common
Stock in one or a series of transactions; or any change in capital structure,
recapitalization or dividend or distribution policy.

 

(e)           Notwithstanding anything contained in this Agreement to the
contrary:

 

(i)            The provisions of Sections 1, 2, and 3 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counter-party to
the Change of Control transaction has conditioned the closing of the transaction
on the termination of such sections; and

 

(ii)           For purposes of this Agreement, a “Change of Control” transaction
shall be deemed to have taken place if (1) any person is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing more
than 50% of the equity interests and voting power of the Company’s then
outstanding equity securities or (2) the Company enters into a stock-for-stock
transaction whereby immediately after the consummation of the transaction the
Company’s stockholders retain less than 50% of the equity interests and voting
power of the outstanding equity securities of the surviving entity (or, if the
surviving entity is a wholly-owned subsidiary of another entity immediately
after such transaction, the parent entity of such surviving entity).

 

12

--------------------------------------------------------------------------------


 

(f)            During the Standstill Period, upon reasonable written notice from
the Company pursuant to Section 11 hereof, each Investor and each of their
respective Affiliates and Associates will promptly provide the Company with
information regarding the amount of the securities of the Company beneficially
owned by each such entity or individual.  This ownership information provided to
the Company will be kept strictly confidential unless required to be disclosed
pursuant to applicable law.

 

4.             Representations and Warranties of the Company.  The Company
represents and warrants to the Ides Investors and the Legion Investors that
(a) the Company has the corporate power and authority to execute the Agreement
and to bind it thereto, (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company, and is enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, or any material agreement, contract,
commitment, understanding or arrangement to which the Company is a party or by
which it is bound.

 

5.             Representations and Warranties of the Ides Investors or the
Legion Investors. Each of the Ides Investors and the Legion Investors, solely on
behalf of themselves, severally and not jointly, represents and warrants to the
Company that (a) as of the date hereof and as of the Record Date, respectively,
such Ides Investor and Legion Investor beneficially owns, directly or
indirectly, only the number of shares of Common Stock as described opposite
her/his/its name on Exhibit A and Exhibit B, as the case may be, and that
Exhibit A and Exhibit B includes all Affiliates and Associates of any Ides
Investors or Legion Investors that own any securities of the Company
beneficially or of record and reflects all shares of Common Stock in which the
Ides Investors and the Legion Investors have any interest or right to acquire,
whether through derivative securities, voting agreements or otherwise, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Ides Investors and the Legion Investors, and constitutes a valid and binding
obligation and agreement of such Ides Investor and Legion Investor, enforceable
against such Ides Investor and Legion Investor, as the case may be, in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) such Ides Investor and Legion Investor
has the authority to execute the Agreement on behalf of herself/himself/itself
and the applicable Ides Investor and Legion Investor associated with that
signatory’s name, and to bind such Ides Investor and Legion Investor to the
terms hereof, (d) such Ides Investor and Legion Investor shall use her/his/its
best efforts to cause their respective Affiliates, Associates, officers and
directors and other Investor Agents (as defined below), including each to comply
with the terms of this Agreement, (e) the execution, delivery and performance of
this Agreement by such Ides Investor and Legion Investor does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a

 

13

--------------------------------------------------------------------------------


 

material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound, (f) as of the date hereof, such Ides Investor and
Legion Investor does not currently have, and does not currently have any right
to acquire, any interest in any other securities of the Company (for example,
any rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its Affiliates, including any swaps or
other derivative arrangements designed to produce economic benefits and risks
that correspond to the ownership of Common Stock, whether or not any of the
foregoing would give rise to beneficial ownership (as determined under
Rule 13d-3 promulgated under the Exchange Act), and whether or not to be settled
by delivery of Common Stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement) and
(g) no Ides Investor or Legion Investor has, directly or indirectly, compensated
in any way or agreed to and will not, compensate any of the New Independent
Directors for his or her respective service as a candidate or director of the
Company with any cash, securities (including any rights or options convertible
into or exercisable for or exchangeable into securities or any profit sharing
agreement or arrangement), or other form of compensation directly or indirectly
related to the Company or its securities, or otherwise, (h) none of the Ides
Investors or the Legion Investors or their respective Affiliates or Associates
(i) have had any prior or current relationship with any of the New Independent
Directors or any of their respective Affiliates or Associates, other than what
such Ides Investor or Legion Investor has disclosed in written materials
previously submitted to the Company hereof, and (ii) will not engage in any
other relationship with any New Independent Director or any of their respective
Affiliates or Associates, including with respect to relationships that could
reasonably be deemed to disqualify them from being “independent” under the
rules and regulations of the SEC and as defined by the listing standards of
NASDAQ while such director serves on the Board and (i) no person other than the
Ides Investors and the Legion Investors has any rights with respect to the
shares of Common Stock held by such person, provided, that the nomination by the
Ides Investors or Legion Investors of any of the New Independent Directors to
any other company board shall not constitute a breach of the terms of this
Agreement.

 

6.             Mutual Non-Disparagement.

 

(a)           Subject to applicable law and Section 3 hereof, during the
Standstill Period, and subject to any material breach of this Agreement by any
of the Parties (provided that such Party shall have ten (10) business days
following written notice from such other Party of material breach to remedy such
material breach if capable of being cured), the Parties shall each refrain from
making, and shall cause their respective Affiliates and Associates and its and
their respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors not to, directly or indirectly, in any
capacity or manner, make, express, transmit, speak, write, verbalize or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory of (a) in the case of statements or
announcements by the Ides Investors or the Legion

 

14

--------------------------------------------------------------------------------


 

Investors, the Company or any of its Affiliates or subsidiaries or any of its or
their respective officers or directors or any person who has served as an
officer or director of the Company or any of its Affiliates or subsidiaries, or
(b) in the case of communications by the Company, the Ides Investors, the Legion
Investors or any of their Affiliates or any of their and their respective
principals, directors, members, general partners, officers and employees. The
foregoing shall not restrict the ability of any person to (ii) comply with any
subpoena or other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought, (ii) to comply with the laws, rules and regulations of the SEC or any
applicable state securities commission or (iii) in the case of the Ides
Investors and the Legion Investors, make any statements regarding the Company in
accordance with Section 3 (“Opposition Statements”), provided, however, that if
any Opposition Statement is publicly made by either of the Ides Investors or the
Legion Investors, the Company shall be permitted to publicly respond with a
statement similar in scope to any such Opposition Statement.

 

(b)           The limitations set forth in Section 6(a) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Section 6(a) and 6(b) if such statement by the other party
was made in breach of this Agreement.

 

7.             Public Announcements.

 

(a)           Promptly following the execution of this Agreement, the Company
and the Ides Investors and the Legion Investors shall issue a mutually agreeable
press release (the “Press Release”) announcing this Agreement, substantially in
the form attached hereto as Exhibit D.  Prior to the issuance of the Press
Release, neither the Company nor any of the Ides Investors or the Legion
Investors shall issue any press release or make any public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other Parties. No Party or any
of its Affiliates or Associates shall make any public statement (including,
without limitation, in any filing required under the Exchange Act) concerning
the subject matter of this Agreement inconsistent with the Press Release.

 

(b)           Except for (i) any Schedule 13D filed by the Legion Investors to
the extent applicable, or (ii) any Schedule 13G or Schedule 13D filed by the
Ides Investors to the extent applicable, none of the Ides Investors or the
Legion Investors shall, during the Standstill Period, (i) issue a press release
in connection with this Agreement or the actions contemplated hereby or
(ii) otherwise make any public statement, disclosure or announcement with
respect to this Agreement or the actions contemplated hereby, other than (A) in
accordance with this Agreement or (B) with the prior written consent of the
Company, with such consent to be approved by a majority vote of the Board,
unless required by applicable law.

 

(c)           For the avoidance of doubt it is understood that nothing in this
Section 7 limits the Ides Investors’ or Legion Investors’ rights (i) to make
statements (A) required by law, regulation or legal process, or (B) in
connection with a dispute covered by Section 10 of this Agreement or (ii) to
communicate with their respective investors in quarterly or annual letters
provided such communications are subject to standard confidentiality
obligations.

 

15

--------------------------------------------------------------------------------


 

8.             SEC Filings.

 

(a)           On the day hereof, or if the date hereof is not a day on which the
SEC is open, the next day on which the SEC is open, the Company shall file a
Current Report on Form 8-K with the SEC reporting entry into this Agreement and
appending or incorporating by reference this Agreement as an exhibit thereto.

 

(b)           On the day hereof, or if the date hereof is not a day on which the
SEC is open, the next day on which the SEC is open, the Ides Investors shall
file with the SEC all required documents to withdraw the Stockholder Nomination
and terminate the Proxy Contest.

 

9.             Expenses.  Each of the Company and the Ides Investors and the
Legion Investors shall be responsible for its own fees and expenses incurred in
connection with the negotiation, execution, and effectuation of this Agreement
and the transactions contemplated hereby, including, but not limited to
attorneys’ fees incurred in connection with the negotiation and execution of
this Agreement and all other activities related to the foregoing; provided,
however, that the Company shall (i) reimburse the Ides Investors for reasonable
and documented out of pocket fees and expenses, including legal fees, incurred
in connection with the 2016 Annual Meeting in an amount not to exceed $150,000
and (ii) reimburse the Legion Investors for reasonable and documented out of
pocket fees and expenses, including legal fees, incurred in connection with the
2016 Annual Meeting in an amount not to exceed $25,000.

 

10.          Specific Performance.  Each of the Ides Investors and the Legion
Investors, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other party hereto may occur in the event
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached and that such injury would not be
adequately compensable in monetary damages.  It is accordingly agreed that the
Ides Investors and the Legion Investors, on the one hand, and the Company, on
the other hand (the “Moving Party”), shall each be entitled to seek specific
enforcement of, and injunctive or other equitable relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.

 

11.          Notice.  Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
e-mail transmission (provided confirmation of transmission or receipt is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Boingo Wireless, Inc.
10960 Wilshire Blvd., 23rd Floor
Los Angeles, California 90024

 

16

--------------------------------------------------------------------------------


 

Fax No.: (310) 586-4010
Email:
Attention: Peter Hovenier, Chief Financial Officer

 

With copies (which shall not constitute notice) to:

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
3570 Carmel Mountain Rd., Suite 200
San Diego, CA 92130
Fax No.: (877) 881-9192
Email:  
Attention: Ilan Lovinsky, Esq.
Email:
Attention:  Ryan J. Gunderson, Esq.

 

If to any Ides Investors:

 

Ides Capital Management LP
157 Columbus Avenue, 4th Floor
New York, NY 10023
Fax No.:
Email:   
                 

 

With copies (which shall not constitute notice) to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue
New York, NY 10176
Fax No: (212) 986.8866
E-mail:
Attention:  Christopher P. Davis, Esq.

 

If to any Legion Investors:

 

Legion Partners Asset Management, LLC
9401 Wilshire Blvd, Suite 705
Beverly Hills, CA 90212
Fax No.: (424) 234-5123
Email:
Attention: Chris Kiper, Managing Director

 

With copies (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP
65 East 55th Street, Park Avenue Tower
New York, NY 10022
Fax No.: (212) 451-2333
E-mail:
Attention: Steve Wolosky, Esq.

17

--------------------------------------------------------------------------------


 

12.          Applicable Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof.

 

13.          Jurisdiction. Each of the Parties hereto irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect of their property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that they will not bring any action relating to this Agreement in any court
other than the aforesaid courts. Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (i) any claim that they are not personally subject to the
jurisdiction of the above-named courts for any reason, (ii) any claim that they
or their property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the suit, action
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

14.          Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15.

 

18

--------------------------------------------------------------------------------


 

15.          Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the Parties with respect to the
subject matter hereof.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the Parties other than those expressly set forth herein.

 

16.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

17.          Waiver.  No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

18.          Remedies.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or equity.

 

19.          Receipt of Adequate Information; No Reliance; Representation by
Counsel.  Each party acknowledges that it has received adequate information to
enter into this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that is
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the Parties hereto acknowledges that it
has been represented by counsel of their choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel.  Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any party by reason of its drafting or preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The provisions of the Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

 

20.          Construction.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement.  The word “or” is not
exclusive.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented.

 

19

--------------------------------------------------------------------------------


 

21.          Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.  The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

22.          Amendment.  This Agreement may be modified, amended or otherwise
changed only in a writing signed by the Company, Ides Investors and Legion
Investors.

 

23.          Successors and Assigns.  The terms and conditions of this Agreement
shall be binding upon and be enforceable by the Parties hereto and the
respective successors, heirs, executors, legal representatives and permitted
assigns of the Parties, and inure to the benefit of any successor, heir,
executor, legal representative or permitted assign of any of the Parties;
provided, however, that no Party may assign this Agreement or any rights or
obligations hereunder without, with respect to any of the Ides Investors or the
Legion Investors, the express prior written consent of the Company (with such
consent specifically authorized in a written resolution adopted by a majority
vote of the Board), and with respect to the Company, the prior written consent
of the Ides Investors and the Legion Investors.

 

24.          No Third-Party Beneficiaries.  The representations, warranties and
agreements of the Parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

 

25.          Counterparts; Facsimile / PDF Signatures.  This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other Parties hereto.  In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have duly executed and delivered this Agreement
as of the date first above written.

 

 

BOINGO WIRELESS, INC.

 

 

 

 

By:

/s/ David Hagan

 

 

Name: David Hagan

 

 

Title: Chief Executive Officer

 

[SIGNATURE PAGE TO AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

IDES CAPITAL MANAGEMENT LP

 

 

 

By:

Ides Capital GP LLC

 

 

General Partner

 

 

 

 

By:

/s/ Dianne McKeever

 

 

Name: Dianne McKeever

 

 

Title: Chief Investment Officer

 

 

 

 

 

IDES CAPITAL OPPORTUNITIES FUND, LP

 

 

 

By:

Ides Capital Advisors LLC

 

 

General Partner

 

 

 

By:

/s/ Dianne McKeever

 

 

Name: Dianne McKeever

 

 

Title: Chief Investment Officer

 

 

 

 

 

IDES CAPITAL PARTNERS LP

 

 

 

By:

Ides Capital Advisors LLC

 

 

General Partner

 

 

 

By:

/s/ Dianne McKeever

 

 

Name: Dianne McKeever

 

 

Title: Chief Investment Officer

 

 

 

 

 

IDES CAPITAL ADVISORS LLC

 

 

 

By:

/s/ Dianne McKeever

 

 

Name: Dianne McKeever

 

 

Title: Chief Investment Officer

 

 

 

 

 

IDES CAPITAL GP LLC

 

 

 

By:

/s/ Dianne McKeever

 

 

Name: Dianne McKeever

 

 

Title: Chief Investment Officer

 

[SIGNATURE PAGE TO AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

/s/ Dianne McKeever

 

DIANNE MCKEEVER

 

 

 

/s/ Robert Longnecker

 

ROBERT LONGNECKER

 

[SIGNATURE PAGE TO AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LEGION PARTNERS, L.P. I

 

 

 

By: Legion Partners Asset Management, LLC

 

Investment Advisor

 

 

 

 

 

By:

/s/ Christopher S. Kiper

 

Name: Christopher S. Kiper

 

Title: Managing Director

 

 

 

 

 

LEGION PARTNERS, L.P. II

 

 

 

By: Legion Partners Asset Management, LLC

 

Investment Advisor

 

 

 

 

 

By:

/s/ Christopher S. Kiper

 

Name: Christopher S. Kiper

 

Title: Managing Director

 

 

 

 

 

LEGION PARTNERS, LLC

 

 

 

By: Legion Partners Holdings, LLC

 

Sole Member

 

 

 

 

 

By:

/s/ Christopher S. Kiper

 

Name: Christopher S. Kiper

 

Title: Managing Director

 

 

 

 

 

LEGION PARTNERS ASSET MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Christopher S. Kiper

 

Name: Christopher S. Kiper

 

Title: Managing Director

 

[SIGNATURE PAGE TO AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LEGION PARTNERS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher S. Kiper

 

Name: Christopher S. Kiper

 

Title: Managing Director

 

 

 

/s/ Christopher S. Kiper

 

CHRISTOPHER S. KIPER

 

 

 

/s/ Raymond White

 

RAYMOND WHITE

 

 

 

/s/ Bradley S. Vizi

 

BRADLEY S. VIZI

 

[SIGNATURE PAGE TO AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCKHOLDERS, AFFILIATES, AND OWNERSHIP OF THE IDES INVESTORS

 

Name of Person or
Entity

 

Number of shares of Common
Stock beneficially owned as of
the Record Date

 

Number of shares of Common
Stock beneficially owned as of
the Date of the Agreement

Dianne McKeever

 

3,500 shares of Common Stock beneficially owned

 

10,000 shares of Common Stock beneficially owned

Robert Longnecker

 

115,977 shares of Common Stock beneficially owned, including (i) 19,000 shares
owned directly, (ii) 76,277 shares held in managed accounts over which he has
voting and dispositive power and (iii) 20,700 shares held in managed accounts
over which he has dispositive power

 

187,681 shares of Common Stock beneficially owned, including (i) 23,700 shares
owned directly, (ii) 139,881 shares held in managed accounts over which he has
voting and dispositive power and (iii) 24,100 shares held in managed accounts
over which he has dispositive power

Ides Capital Management LP

 

—

 

—

Ides Capital Opportunities Fund, LP

 

—

 

—

Ides Capital Advisors LLC

 

—

 

—

Ides Capital Partners LP

 

—

 

—

Ides Capital GP LLC

 

—

 

—

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCKHOLDERS, AFFILIATES, AND OWNERSHIP OF THE LEGION INVESTORS

 

Name of Person or
Entity

 

Number of shares of Common
Stock beneficially owned as of
the Record Date

 

Number of shares of Common
Stock beneficially owned as of
the Date of the Agreement

Legion Partners, L.P. I (“Legion Partners I”)

 

Legion Partners I beneficially owns 611,624 shares of Common Stock

 

Legion Partners I beneficially owns 1,232,328 shares of Common Stock

Legion Partners, L.P. II (“Legion Partners II”)

 

Legion Partners II beneficially owns 119,765 shares of Common Stock

 

Legion Partners II beneficially owns 119,765 shares of Common Stock

Legion Partners, LLC

 

As the general partner of each of Legion Partners I and Legion Partners II,
Legion Partners, LLC may be deemed the beneficial owner of the (i) 611,624
shares owned by Legion Partners I and (ii) 119,765 shares owned by Legion
Partners II

 

As the general partner of each of Legion Partners I and Legion Partners II,
Legion Partners, LLC may be deemed the beneficial owner of the (i) 1,232,328
shares owned by Legion Partners I and (ii) 119,765 shares owned by Legion
Partners II

Legion Partners Asset Management, LLC (“Legion Partners Asset Management”)

 

Legion Partners Asset Management, as the investment advisor of each of Legion
Partners I and Legion Partners II, may be deemed the beneficial owner of the
(i) 611,624 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

Legion Partners Asset Management, as the investment advisor of each of Legion
Partners I and Legion Partners II, may be deemed the beneficial owner of the
(i) 1,232,328 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

Legion Partners Holdings, LLC (“Legion Partners Holdings”)

 

Legion Partners Holdings, as the sole member of each of Legion Partners Asset
Management and Legion Partners, LLC, may be deemed the beneficial owner of the
(i) 611,624 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

Legion Partners Holdings, as the sole member of each of Legion Partners Asset
Management and Legion Partners, LLC, may be deemed the beneficial owner of the
(i) 1,232,328 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

B-1

--------------------------------------------------------------------------------


 

Bradley S. Vizi

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Vizi may be deemed the beneficial owner of the
(i) 611,624 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Vizi may be deemed the beneficial owner of the
(i) 1,232,328 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

Christopher S. Kiper

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Kiper may be deemed the beneficial owner of the
(i) 611,624 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. Kiper may be deemed the beneficial owner of the
(i) 1,232,328 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

Raymond White

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. White may be deemed the beneficial owner of the
(i) 611,624 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

As a managing director of Legion Partners Asset Management and a managing member
of Legion Partners Holdings, Mr. White may be deemed the beneficial owner of the
(i) 1,232,328 shares owned by Legion Partners I and (ii) 119,765 shares owned by
Legion Partners II

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF RESIGNATION

 

June 1, 2016

 

Attention: Lead Independent Director of the Board of Directors

 

Reference is made to the Cooperation Agreement, dated as of June 1, 2016 (the
“Agreement”), by and among Boingo Wireless, Inc. (the “Company”), the Legion
Investors (as defined therein) and the Ides Investors (as defined there) and
other signatories named therein. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.

 

In accordance with Sections 1(d) of the Agreement I hereby tender my conditional
resignation as a director of the Board and as a member of any committees thereto
on which I serve, provided that this resignation shall be effective upon the
Board’s acceptance of this resignation.  I hereby acknowledge that this
conditional resignation as a director of the Board is as a result of the terms
and conditions of the Agreement.

 

This resignation may not be withdrawn by me at any time during which it is
effective.

 

Very truly yours,

 

 

 

David Cutrer

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF PRESS RELEASE

 

FOR IMMEDIATE RELEASE

 

Boingo Wireless Appoints Three New Independent Directors

 

Reaches Agreement with Ides Capital, Who Agrees to Withdraw its Director
Nominations

 

New Directors Further Strengthen and Diversify Board, Bringing Corporate
Governance, Finance and Wireless Industry Expertise

 

Boingo Reaffirms Commitment to Executing on Strategic Business Plan to Drive
Growth and Value

 

LOS ANGELES, Calif. — June 1, 2016 — Boingo Wireless (NASDAQ: WIFI) (the
“Company”), the leading distributed antenna system (“DAS”) and Wi-Fi provider
that serves consumers, carriers and advertisers worldwide, today announced that
it has agreed to appoint three new independent directors, Maury Austin, David
Cutrer and Kathleen Misunas, to the Company’s Board of Directors. Mr. Austin’s
and Mr. Cutrer’s appointments will be effective immediately and Ms. Misunas will
be appointed immediately following the 2016 Annual Meeting of Stockholders to be
held on June 9, 2016. With the addition of these directors, Boingo’s Board will
be expanded from six to nine directors, eight of whom will be independent.

 

In conjunction with today’s actions, the Company also announced that it has
reached an agreement with Ides Capital Management LP (“Ides Capital”), who will
withdraw its nomination of its director nominees at the 2016 Annual Meeting, and
Legion Partners Asset Management, LLC (“Legion”). As part of this agreement,
Legion and Ides Capital have committed to voting in favor of Boingo’s two
director nominees, Charles Boesenberg and Terrell Jones, at the Company’s 2016
Annual Meeting and the Company’s nominees at the 2017 Annual Meeting. Legion and
Ides Capital have also agreed to certain customary standstill and voting
provisions through the 2017 Annual Meeting.

 

The candidates chosen by the Board of Directors were identified through the
Board’s search process, which included an evaluation of independent candidates
recommended by several significant stockholders, including two of Boingo’s
largest long-term stockholders, as well as Legion. Mr. Austin will serve as a
Class III director with a term expiring at the 2017 Annual Meeting of
Stockholders. Mr. Cutrer will serve as a Class I director with a term expiring
at the 2018 Annual Meeting of Stockholders. Ms. Misunas will serve as a Class II
director with a term expiring at the 2019 Annual Meeting of Stockholders. As
previously announced, Boingo has committed to seeking approval at the 2017
Annual Meeting of Stockholders to begin the declassification of the Boingo Board
of Directors so that all directors are elected annually. Upon appointment,
Mr. Austin will serve as a member of the Audit Committee, Mr. Cutrer will serve
as a member of the Compensation Committee and Ms. Misunas will serve as a member
of the Nominating and Corporate Governance Committee. Mr. Cutrer will also serve
on a newly formed Steering Committee.

 

“We are pleased to welcome Maury, David and Kathy as new independent directors
to the Boingo Board,” said David Hagan, Chairman and Chief Executive Officer of
Boingo Wireless. “Maury, David and

 

D-1

--------------------------------------------------------------------------------


 

Kathy bring relevant perspectives and expertise in areas essential to our
business, including finance, wireless, technology and corporate governance, and
we look forward to benefiting from their insights. The addition of these three
directors demonstrates our focus on continuing to evolve the experience and
skills represented on the Board in order to best oversee the Company’s
implementation of its strategic business plan. Looking ahead, we are confident
that the management team, with the full support of the Board, including Maury,
David, and Kathy, will continue to deliver high growth and high value for our
stockholders.”

 

Dianne McKeever, Chief Investment Officer at Ides Capital, said: “We are pleased
to have reached this collaborative solution with Boingo. We believe that Maury,
David and Kathy represent valuable new additions to the Board, and will provide
important fresh voices and perspectives as the Company seeks to realize its full
potential for the benefit of all stockholders.”

 

About Maury Austin

 

Maury Austin has served as one of Extreme Networks directors since April 2012.
Mr. Austin currently serves as a strategic advisor for technology-oriented
businesses. Previously, he served on the Board of Directors at Sigma Designs.
From March 2008 to December 2011, Mr. Austin served as Chief Financial Officer
of MIPS Technologies, Inc., a publicly traded provider of processor
architectures and cores for digital home, networking and mobile applications. He
previously served as Chief Financial Officer for technology companies including
Portal Software, Vicinity, Symmetricom, Southwall Technologies and Flashpoint.
Mr. Austin also held executive management positions with Apple Computer, Inc.,
having served as Vice President and General Manager of its Imaging Business.
Mr. Austin holds a B.S. in Business Administration (Finance & Marketing) from
the University of California, Berkeley and an M.B.A. from Santa Clara
University.

 

About David Cutrer

 

David Cutrer, Ph.D., currently serves as Chief Executive Officer of Kumu
Networks, a wireless technology company innovating full-duplex wireless
technology. Between 2012 and 2014, Mr. Cutrer was a consultant for primarily
small cell infrastructure and software telecommunications companies. Previously,
Mr. Cutrer served as Co-Founder and Chief Technology Officer of NextG
Networks, Inc. from its founding in 2001 until 2012 when the company was sold to
Crown Castle International Corp. From 1996 to 2001, Mr. Cutrer was co-founder
and Vice President of Engineering of LGC Wireless Inc., one of the first
infrastructure companies to pioneer distributed antenna systems (DAS) for
in-building coverage and capacity. Mr. Cutrer holds a B.S. in Applied Physics
from the California Institute of Technology and a Ph.D. in Electrical
Engineering from the University of California, Berkeley.

 

About Kathleen Misunas

 

Kathy Misunas currently serves as an advisor and Board Director to various
businesses, including as a board director at Tech Data Corp. Prior Director
roles in both public and private companies include Travelocity.com, Canadian
Tire Corporation, American Airlines Credit Union, Saturn Reservations Systems,
ezRez Software, Imbot, and Genispace. She also acts as a principal of Essential
Ideas, a consultancy specializing in the global travel & tourism, technology,
and consumer e-retailing fields. Previously, Ms. Misunas served as the Chief
Executive Officer of AirTreks, Inc., Chief Executive Officer and President of
Brandwise LLC., and Chief Executive Officer of Reed Travel Group, formerly part
of Reed Elsevier plc, a global publishing enterprise. She has also held
positions of President and Chief Executive Officer of the SABRE Group (a
division of AMR Corporation), Senior Vice-President of AMR/American Airlines,
and Chief Information Officer of American Airlines, Inc. Ms. Misunas attended
Moravian College and American University, and is a National Association of
Corporate Directors Board Fellow.

 

D-2

--------------------------------------------------------------------------------


 

Cautionary Statement Regarding Forward-Looking Statements

 

This press release contains “forward-looking statements” that involves risks,
uncertainties and assumptions. Forward-looking statements can be identified by
words such as “anticipates,” “intends,” “plans,” “seeks,” “believes,”
“estimates,” “expects” and similar references to future periods. These
forward-looking statements include, among other statements, any statements
regarding Boingo’s strategic plans, and operating results and the effectiveness
of Boingo’s Board in overseeing the execution of Boingo’s strategic plans.
Forward-looking statements are based on the Company’s current expectations and
assumptions regarding its business, the economy and other future conditions.
Since forward-looking statements relate to the future, they are subject to
inherent uncertainties, risks and changes in circumstances that are difficult to
predict. The Company’s actual results may differ materially from those
contemplated by the forward-looking statements. Important factors that could
cause actual results to differ materially from those in the forward-looking
statements include our ability to maintain our existing and establish new
relationships with venue partners, particularly key airport venue partners and
military bases, our ability to maintain revenue growth and achieve
profitability, our ability to execute on our strategic and business plans, our
ability to successfully compete with new technologies and adapt to changes in
the wireless industry, as well as other risks and uncertainties described more
fully in documents filed with or furnished to the Securities and Exchange
Commission (SEC), including Boingo’s Form 10-K for the year ended December 31,
2015 filed with the SEC on March 11, 2016 and Form 10-Q for the quarter ended
March 31, 2016 filed with the SEC on May 9, 2016. Any forward-looking statement
made by Boingo in this press release speaks only as of the date on which it is
made. Factors or events that could cause the Company’s actual results to differ
may emerge from time to time, and it is not possible for Boingo to predict all
of them. Boingo undertakes no obligation to publicly update any forward-looking
statement, whether as a result of new information, future developments or
otherwise, except as may be required by law.

 

About Boingo Wireless

 

Boingo Wireless, Inc. (NASDAQ: WIFI) helps the world stay connected. Our vast
footprint of small cell networks covers more than a million DAS and Wi-Fi
locations and reaches more than 1 billion consumers annually - in places as
varied as airports, stadiums, universities, and military bases. For more
information about the Boingo story, visit www.boingo.com.

 

Boingo, Boingo Wireless, the Boingo Wireless Logo and Don’t Just Go. Boingo. are
registered trademarks of Boingo Wireless, Inc.

 

Important Additional Information and Where to Find It

 

In connection with its solicitation of proxies for the 2016 Annual Meeting of
Stockholders, Boingo Wireless, Inc. has filed with the SEC and mailed to
stockholders a definitive proxy statement dated April 28, 2016 together with
a WHITE proxy card. Boingo, its directors and its executive officers are deemed
to be participants in the solicitation of proxies from stockholders in
connection with the 2016 Annual Meeting. Information regarding the interests of
such participants is included in the definitive proxy statement and other
relevant documents filed and to be filed by the Company with the SEC in
connection with the proxy solicitation. To the extent holdings of Boingo’s
securities change from the

 

D-3

--------------------------------------------------------------------------------


 

amounts shown in the definitive proxy statement, such changes will be reflected
on Statements of Change in Ownership on Form 4 filed with the SEC.

 

INVESTORS AND STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ THE DEFINITIVE PROXY
STATEMENT AND THE ACCOMPANYING WHITE PROXY CARD AND OTHER DOCUMENTS FILED BY
BOINGO WITH THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE
AS THEY WILL CONTAIN IMPORTANT INFORMATION.

 

Stockholders may be able to obtain an additional copy of definitive proxy
statement, any amendments or supplements thereto, the accompanying WHITE proxy
card, and other documents filed by Boingo with the SEC for no charge at the
SEC’s website at www.sec.gov. Copies will also be available at no charge at the
Investor Relations section of the Company’s corporate website at www.boingo.com,
by writing to the Company’s Corporate Secretary at Boingo Wireless, 10960
Wilshire Blvd., 23rd Floor, Los Angeles, California 90024, or by calling the
Company’s Corporate Secretary at (310) 586-5180.

 

Contacts

 

BOINGO WIRELESS

 

PRESS:

Lauren de la Fuente,

Vice President, Marketing and Communications

ldelafuente@boingo.com

(310) 283-8488

 

INVESTORS:

Kimberly Orlando

Addo Communications

kimberlyo@addocommunications.com

(310) 829-5400

 

JOELE FRANK, WILKINSON BRIMMER KATCHER

Jed Repko / Arielle Rothstein

(415) 869-3950

or

Sharon Stern / Viveca Tress

(212) 355-4449

 

MACKENZIE PARTNERS, INC.

Paul Schulman / Dan Sullivan

(212) 929-5500

 

D-4

--------------------------------------------------------------------------------